DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are presented for examination.
Claim 1 has been preliminarily cancelled.
Claims 2-21 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 2,17 are directed toward a “A method…, A non-transitory computer-readable medium…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 2, 17 recite the abstract idea “…detecting, based at least in part on sensor data acquired from a sensor associated with a vehicle, an object in an environment of the vehicle; determining, based at least in part on an attribute of the object, a first width from a first point on a reference path along which the vehicle is to travel; determining a second width from a second point on the reference path; and determining, based at least in part on the first width and the second width, a drive envelope comprising a portion of a surface on which the vehicle is to travel…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to routes that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based streets on which a host vehicle has travelled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 2, 17 also recite the abstract idea “…detecting…determining, based at least in part…determining a second width…determining, based at least in part…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a theft or an unauthorized use of the vehicle, and carry out steps to prevent unauthorized drivers to have access to the vehicle that they have stored in their memory.
Applicant’s independent claims 2,17 also recite the abstract idea “…determining, based at least in part on the first width and the second width, a drive envelope comprising a portion of a surface on which the vehicle is to travel.” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes and carry out steps to prevent unauthorized drivers to have access to the vehicle, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 2,17 recite an additional limitation including “method comprising…, A non-transitory computer-readable medium having a set…one or more processors to perform operations comprising…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 2,17 recite further additional limitations including: “…a sensor associated with a vehicle…, …one or more processors to perform operations comprising: receiving sensor data from a sensor associated with a vehicle…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 2,17 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 2,17 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 2,17 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 3-8 are dependent of claim 2 which is a system claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention). claims 18-20 are dependent claims of claim 17 which is a non-transitory computer-readable medium claims, “A method…, A non-transitory computer-readable medium…” (Therefore, it can be seen that it falls within one of the four statutory categories of invention (Step 1: yes)).
          Step 2A Prong One: claims 3-8, 18-20 recite the limitation of  “determining an uncertainty…, determining, as the first width, the difference…, determining that a difference…, propagating a probabilistic…, determining a plurality of points…, determining a predicted value of the attribute…, the persistence value calculation unit is configured to determine…, the behavior updater is configured to transmit…, a map update determination unit configured to retain…” steps; in (claims 2-8, 10-18, and 20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “monitor…, analyze…, match…, determine…, transmit…, retain…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 3-8, 18-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 2-8, 17-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,937,320 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 2, 9, and 17 of the instant application and claims 1, 9, and 16 of the US Patent No. 10,937,320 B2 (Please see the Table below):

Claims of US Pat. No. 10,937,320 B2 (hereinafter ‘320)
Claims of pending Application 17/187,226
Reasoning
1. A method comprising: one or more of determining or receiving a region of an environment through which a vehicle is to travel along a reference path; detecting, based at least in part on sensor data acquired from a sensor associated with the vehicle, an object in the environment; determining, based at least in part on an attribute associated with the object, a width extending laterally from a first point along the reference path to a position proximate the object; and determining, based at least in part on the width, a drive envelope through the environment, the drive envelope comprising a portion of the region on which the vehicle is to travel, the drive envelope extending the width laterally from the first point along the reference path and extending a second width laterally from a second point along the reference path.
9. A vehicle comprising: a sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions comprising: one or more of determining or receiving a region of an environment through which the vehicle is to travel along a reference path; detecting, based at least in part on sensor data acquired from the sensor, an object in the environment; determining, based at least in part on an attribute of the object, a distance extending laterally from a first point along the reference path proximate the object; determining a drive envelope through the region of the environment, the drive envelope comprising a first width, based at least in part on the distance, at the first point along the reference path and a second width at a second point along the reference path; and controlling the vehicle to travel through the region of the environment in the drive envelope.
16. A non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: one or more of determining or receiving a region of an environment through which a vehicle is to travel along a reference path; receiving sensor data from a sensor associated with the vehicle, the sensor data comprising information about an object in the environment; determining, based at least in part on an attribute of the object, a distance extending laterally from a first point on the reference path proximate the object; and determining a drive envelope through the environment, the drive envelope having a first width at the first point based at least in part on the distance and having a second width at a second point on the reference path.
2. (New) A method comprising: detecting, based at least in part on sensor data acquired from a sensor associated with a vehicle, an object in an environment of the vehicle; determining, based at least in part on an attribute of the object, a first width from a first point on a reference path along which the vehicle is to travel; determining a second width from a second point on the reference path; and determining, based at least in part on the first width and the second width, a drive envelope comprising a portion of a surface on which the vehicle is to travel.
9. (New) A vehicle comprising: a sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to cause the one or more processors to perform actions comprising: receiving sensor data from the sensor; detecting, based on the sensor data, an object in an environment proximate a path of travel of the vehicle; determining, based at least in part on an attribute of the object, a distance from a first point along the path and the object; determining a drive envelope through the environment, the drive envelope comprising a first width, based at least in part on the distance, at the first point along the path and a second width at a second point along the path; and controlling the vehicle to travel within the drive envelope.
17. (New) A non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: receiving sensor data from a sensor associated with a vehicle, the sensor data comprising information about an object in an environment proximate the vehicle; determining, based at least in part on an attribute associated with the object, a first width from a first point on a reference path along which the vehicle is to travel; determining a second width from a second point on the reference path; and determining, based at least in part on the first width and the second width, a drive envelope through the environment.
Claims of ‘320 only differ from the instant application, in that the claims of ‘320  specify “one or more of determining or receiving a region of an environment through which a vehicle is to travel along a reference path; detecting, based at least in part on sensor data acquired from a sensor associated with the vehicle, a width extending laterally from a first point along the reference path…, extending a second width laterally from a second point along the reference path.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘320. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '320.


    
Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,614,717 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 2, 9, and 17 of the instant application and claims 1, 5, and 14 of the US Patent No. 10,614,717 B2 (Please see the Table below):

Claims of US Pat. No. 10,614,717 B2 (hereinafter ‘717)
Claims of pending Application 17/187,226
Reasoning
1. A vehicle comprising: one or more sensors disposed on the vehicle; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to: receive sensor data from a sensor of the one or more sensors, the sensor data comprising information about an object in an environment proximate the vehicle; determine a planned path of the vehicle through the environment; determine a lateral distance between the planned path and the object; determine a classification of the object; determine, based at least in part on the lateral distance and the classification, a width; and determine a drive envelope, wherein the drive envelope defines a boundary of a portion of the environment along the planned path in which the vehicle can travel and wherein at least a portion of the envelope extends the width laterally from the planned path and toward the object.
5. A method comprising: determining a planned path of a vehicle through an environment, the planned path beginning at an origin and ending at a destination; detecting, based at least in part on sensor data acquired from a sensor on the vehicle, an object in the environment; determining a plurality of points along the planned path; determining lateral distances from each of the plurality of points to the object; determining a classification of the object; determining, based at least in part on the lateral distances and the classification, one or more widths; and determining, based at least in part on the one or more widths, a drive envelope through the environment, the drive envelope comprising a portion of the environment along the planned path in which the vehicle can travel.
14. A non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: receiving sensor data from a sensor, the sensor data comprising information about an object in an environment of the vehicle; determining a planned path of the vehicle through the environment, the planned path comprising a path for the vehicle to traverse from an origin to a destination; determining, based at least in part on the sensor data, a distance between a first position on the planned path and the object, the distance being measured in a direction perpendicular to the planned path at the first position; determining a classification of the object; determining, based at least in part on the distance and the classification, a width; and determining a drive envelope in the environment, the drive envelope comprising a surface of the environment along the planned path on which the vehicle can travel without colliding with the object, a portion of the envelope extending the width laterally from the planned path at the first position and toward the first object.
2. (New) A method comprising: detecting, based at least in part on sensor data acquired from a sensor associated with a vehicle, an object in an environment of the vehicle; determining, based at least in part on an attribute of the object, a first width from a first point on a reference path along which the vehicle is to travel; determining a second width from a second point on the reference path; and determining, based at least in part on the first width and the second width, a drive envelope comprising a portion of a surface on which the vehicle is to travel.
9. (New) A vehicle comprising: a sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to cause the one or more processors to perform actions comprising: receiving sensor data from the sensor; detecting, based on the sensor data, an object in an environment proximate a path of travel of the vehicle; determining, based at least in part on an attribute of the object, a distance from a first point along the path and the object; determining a drive envelope through the environment, the drive envelope comprising a first width, based at least in part on the distance, at the first point along the path and a second width at a second point along the path; and controlling the vehicle to travel within the drive envelope.
17. (New) A non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations comprising: receiving sensor data from a sensor associated with a vehicle, the sensor data comprising information about an object in an environment proximate the vehicle; determining, based at least in part on an attribute associated with the object, a first width from a first point on a reference path along which the vehicle is to travel; determining a second width from a second point on the reference path; and determining, based at least in part on the first width and the second width, a drive envelope through the environment.
Claims of ‘717 only differ from the instant application, in that the claims of ‘717  specify “determining a plurality of points along the planned path; determining lateral distances from each of the plurality of points to the object; determining a classification of the object, ”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘717. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '717.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al.  (US Pat. No.: 9,523,984 B1: hereinafter: “Herbach”) in view of She et al.  (US Pub. No.: 2018/0164823 A1: hereinafter: “She”).

         Consider claim 2:
                  Herbach teaches a method comprising: detecting, based at least in part on sensor data acquired from a sensor associated with a vehicle (See Herbach, e.g., “Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…” of Col. 18:15-43 and Figs. 4A-B-5 elements 400-418, another vehicle-412, and an object-418), an object in an environment of the vehicle (See Herbach, e.g., “…Due to the presence of another vehicle 412 currently parked in the curb lane 408D of region 402 alongside the curb 414 of the road and taking up significant space of region 402…The computing device may also identify an object 418 in region 404 to the left of the autonomous vehicle 400 and in lane 408A. The object 418 may be a static object such as a traffic cone or a wrecked vehicle, or the object 418 may be a dynamic object such as a moving vehicle or other moving object (e.g., travelling in the +y direction)…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418); determining, based at least in part on an attribute of the object (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516), a first width from a first point on a reference path along which the vehicle is to travel (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); determining a second width from a second point on the reference path (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w).
                     Herbach further teaches and determining, based at least in part on the first width and the second width, a drivable area comprising a portion of a surface on which the vehicle is to travel (See Herbach, e.g., “…The computing device may analyze region 452 and determine that it is suitable for pulling over the autonomous vehicle 450, since D_l plus w plus T_p is less than De(D_l is the same as D_e because B_l and B_e are the same boundary)…Tp may be negative and may have a magnitude of at least w in order to allow for region 452 to be suitable for pullover. The computing device may then enable the autonomous vehicle 450 to pull over and park at location 456…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). However, Herbach does not explicitly teach an envelope comprising a portion of a surface on which the vehicle is to travel.
                     In an analogous field of endeavor, She teaches an envelope comprising a portion of a surface on which the vehicle is to travel (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…) of the Herbach for an envelope comprising a portion of a surface on which the vehicle is to travel, as taught by She, according to known methods/systems to yield the ability to provide assistance to a plurality of autonomous vehicles, especially in cases where the autonomous vehicles encounter problems that they cannot solve independently.

          Consider claim 3:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 2. In addition, Herbach teaches wherein the attribute is associated with movement of the object (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516), the method further comprising: determining an uncertainty associated with a predicted value of the attribute (See Herbach, e.g., “…the computing device may determine that the road is such that the autonomous vehicle 450 may be able to park in region 452 at location 456 and still leave room for vehicle 458 to safely pass the parked autonomous vehicle 450 along trajectory 462 or a similar trajectory without hitting the autonomous vehicle 450 or taking up too much space of the lane that vehicle 460 is in…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418).

         Consider claim 4:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 3. In addition, Herbach teaches wherein determining the first width comprises: determining that a difference between a distance from the vehicle to the object and the safety margin is less than a lane width (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516); and determining, as the first width, the difference (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w).

          Consider claim 5:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 3. In addition, Herbach teaches wherein determining the uncertainty comprises propagating a probabilistic predictive model of the attribute over time (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). 

          Consider claim 6:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 2. In addition, Herbach teaches wherein the attribute is associated with one of a position of the object, an orientation of the object, or an extent of the object (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516).

         Consider claim 7:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 2. In addition, Herbach teaches further comprising: determining a plurality of points along the reference path including the first point and the second point (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); and determining additional widths from additional points of the plurality of points (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). She teaches the drive envelope being further based at least in part on the additional widths (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306). The motivation is to ascertain that safety, wellbeing of the occupants, and the pedestrians’ is preserved by enhancing collision avoidance methods.

          Consider claim 8:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 7. In addition, Herbach teaches wherein determining the plurality of points is based at least in part on the attribute or an uncertainty associated with the attribute (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306, Fig. 5 elements 500-516).

          Consider claim 9:
                  Herbach teaches a vehicle (See Herbach, e.g., “Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…” of Col. 18:15-43 and Figs. 4A-B-5 elements 400-418, another vehicle-412, and an object-418) comprising: a sensor (See Herbach, e.g., Col. 4:39-60 and FIG. 1, automobile-100, control system-106, computing device-111, processor-113, memory-114, and instructions-115); one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to cause the one or more processors to perform actions (See Herbach, e.g., Col. 4:39-60 and FIG. 1, automobile-100, control system-106, computing device-111, processor-113, memory-114, and instructions-115) comprising: receiving sensor data from the sensor (See Herbach, e.g., “Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…” of Col. 18:15-43 and Figs. 4A-B-5 elements 400-418, another vehicle-412, and an object-418); detecting, based on the sensor data, an object in an environment proximate a path of travel of the vehicle (See Herbach, e.g., “…Due to the presence of another vehicle 412 currently parked in the curb lane 408D of region 402 alongside the curb 414 of the road and taking up significant space of region 402…The computing device may also identify an object 418 in region 404 to the left of the autonomous vehicle 400 and in lane 408A. The object 418 may be a static object such as a traffic cone or a wrecked vehicle, or the object 418 may be a dynamic object such as a moving vehicle or other moving object (e.g., travelling in the +y direction)…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418); determining, based at least in part on an attribute of the object, a distance from a first point along the path and the object (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w; determining a drivable area through the environment, the drivable area comprising a first width (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w), based at least in part on the distance, at the first point along the path and a second width at a second point along the path (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w).
                     Herbach further teaches and controlling the vehicle to travel within the drivable area path (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). However, Herbach does not explicitly teach determining a drive envelope through the environment.
                     In an analogous field of endeavor, She teaches determining a drive envelope through the environment (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…) of the Herbach for determining a drive envelope through the environment, as taught by She, according to known methods/systems to yield the ability to provide assistance to a plurality of autonomous vehicles, especially in cases where the autonomous vehicles encounter problems that they cannot solve independently.

          Consider claim 10:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches wherein the controlling the vehicle comprises: determining, based at least in part the drivable area, a plurality of trajectories (See Herbach, e.g., “…the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory…The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region so as to ensure that at no point in time during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary…” of Col. 18: 12 - Col. 19: 6; Col. 20: 62 - Col. 21: 26, and Fig. 3 steps 302-310, FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w), the plurality of trajectories associated with a plurality of confidence levels (See Herbach, e.g., “…the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory…to ensure that at no point in time during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary…” of Col. 18: 12 - Col. 19: 6; Col. 20: 62 - Col. 21: 26, and Fig. 3 steps 302-310, FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); selecting, as a preferred trajectory, a trajectory of the plurality of trajectories associated with a highest confidence level (See Herbach, e.g., “…a particular amount of time (e.g., the high-level module has stopped continuously determining the current trajectory). The heuristics may also relate to determining how recently the pullover trajectory was generated and determining if the pullover trajectory is no longer suitable/valid for use (e.g., based on changing conditions of the road, or other factors)…” of Col. 18: 12 - Col. 19: 6; Col. 20: 62 - Col. 21: 26, and Fig. 3 steps 302-310, FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); and controlling the vehicle to travel through the environment along the preferred trajectory and within the drivable area (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). She teaches the drive envelope (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306). The motivation is to ascertain that safety, wellbeing of the occupants, and the pedestrians’ is preserved by enhancing collision avoidance methods.

          Consider claim 11:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches wherein the attribute is determined based at least in part on the sensor data (See Herbach, e.g., “…identify an object 418 in region 404 to the left of the autonomous vehicle 400 and in lane 408A. The object 418 may be a static object such as a traffic cone or a wrecked vehicle, or the object 418 may be a dynamic object such as a moving vehicle or other moving object (e.g., travelling in the +y direction)…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418).

         Consider claim 12:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches wherein determining the drivable area is further based on predicted future actions of the object (See Herbach, e.g., “…Due to the presence of another vehicle 412 currently parked in the curb lane 408D of region 402 alongside the curb 414 of the road and taking up significant space of region 402…The computing device may also identify an object 418 in region 404 to the left of the autonomous vehicle 400 and in lane 408A. The object 418 may be a static object such as a traffic cone or a wrecked vehicle, or the object 418 may be a dynamic object such as a moving vehicle or other moving object (e.g., travelling in the +y direction)…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418). She teaches the drive envelope (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306). The motivation is to ascertain that safety, wellbeing of the occupants, and the pedestrians’ is preserved by enhancing collision avoidance methods.

         Consider claim 13:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches wherein the attribute comprises one of a position of the object, an orientation of the object, an extent of the object, or a direction of travel of the obj ect (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516).

          Consider claim 14:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches the actions further comprising: determining the path through the environment, the path being based at least in part on a destination of the vehicle or an action associated with a target mission of the vehicle (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w).

          Consider claim 15:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches wherein determining the drivable area includes encoding information regarding a boundary of the drivable area (See Herbach, e.g., “…The computing device may analyze region 452 and determine that it is suitable for pulling over the autonomous vehicle 450, since D_l plus w plus T_p is less than De(D_l is the same as D_e because B_l and B_e are the same boundary)…Tp may be negative and may have a magnitude of at least w in order to allow for region 452 to be suitable for pullover. The computing device may then enable the autonomous vehicle 450 to pull over and park at location 456…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w), the information indicative of the object and a confidence associated with the boundary (See Herbach, e.g., “…the trajectory may be determined so as to satisfy one or more constraints. The constraints may include minimizing the trajectory's deviation from a normal driving trajectory…to ensure that at no point in time during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary…” of Col. 18: 12 - Col. 19: 6; Col. 20: 62 - Col. 21: 26, and Fig. 3 steps 302-310, FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). She teaches the drive envelope (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306). The motivation is to ascertain that safety, wellbeing of the occupants, and the pedestrians’ is preserved by enhancing collision avoidance methods.

          Consider claim 16:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 9. In addition, Herbach teaches the actions further comprising: determining, based on the attribute, a minimum distance to maintain between the vehicle and the object (See Herbach, e.g., “…The computing device may analyze region 452 and determine that it is suitable for pulling over the autonomous vehicle 450, since D_l plus w plus T_p is less than De(D_l is the same as D_e because B_l and B_e are the same boundary)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w), wherein determining the distance comprises: determining that a difference between the distance and the minimum distance do not meet or exceed a lane width (See Herbach, e.g., “…The computing device may analyze region 452 and determine that it is suitable for pulling over the autonomous vehicle 450, since D_l plus w plus T_p is less than De(D_l is the same as D_e because B_l and B_e are the same boundary)…Tp may be negative and may have a magnitude of at least w in order to allow for region 452 to be suitable for pullover. The computing device may then enable the autonomous vehicle 450 to pull over and park at location 456…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); and determining, as the distance, the difference (See Herbach, e.g., “…The computing device may analyze region 452 and determine that it is suitable for pulling over the autonomous vehicle 450, since D_l plus w plus T_p is less than De(D_l is the same as D_e because B_l and B_e are the same boundary)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w).

          Consider claim 17:
                  Herbach teaches a non-transitory computer-readable medium having a set of instructions that, when executed, cause one or more processors to perform operations (See Herbach, e.g., Col. 4:39-60 and FIG. 1, automobile-100, control system-106, computing device-111, processor-113, memory-114, and instructions-115) comprising: receiving sensor data from a sensor associated with a vehicle (See Herbach, e.g., “Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…” of Col. 18:15-43 and Figs. 4A-B-5 elements 400-418, another vehicle-412, and an object-418), the sensor data comprising information about an object in an environment proximate the vehicle (See Herbach, e.g., “…Due to the presence of another vehicle 412 currently parked in the curb lane 408D of region 402 alongside the curb 414 of the road and taking up significant space of region 402…The computing device may also identify an object 418 in region 404 to the left of the autonomous vehicle 400 and in lane 408A. The object 418 may be a static object such as a traffic cone or a wrecked vehicle, or the object 418 may be a dynamic object such as a moving vehicle or other moving object (e.g., travelling in the +y direction)…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418); determining, based at least in part on an attribute associated with the object, a first width from a first point on a reference path along which the vehicle is to travel (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); determining a second width from a second point on the reference path (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w).
                    Herbach further teaches and determining, based at least in part on the first width and the second width, a drivable area through the environment (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…identify the rightmost boundary which can be considered the edge of the road (B_e) (e.g., the edge where the curb lane 408D meets the curb 414). After identifying B_l and B_e, the computing device may then determine the lateral distance from the center of L_r to B_l (D_l), and the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). However, Herbach does not explicitly teach determining a drive envelope through the environment.
                     In an analogous field of endeavor, She teaches determining a drive envelope through the environment (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Methods and systems for determining instructions for pulling over an autonomous vehicle are described. An example method may involve identifying a region of a road ahead of the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle…) of the Herbach for determining a drive envelope through the environment, as taught by She, according to known methods/systems to yield the ability to provide assistance to a plurality of autonomous vehicles, especially in cases where the autonomous vehicles encounter problems that they cannot solve independently.

          Consider claim 18:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 17. In addition, Herbach teaches wherein the attribute is associated with movement of the object, the operations further comprising: determining a predicted value of the attribute (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516); and determining an uncertainty associated with the predicted value, wherein determining the first width is based at least in part on the uncertainty associated with the predicted value (See Herbach, e.g., “…the computing device may determine that the road is such that the autonomous vehicle 450 may be able to park in region 452 at location 456 and still leave room for vehicle 458 to safely pass the parked autonomous vehicle 450 along trajectory 462 or a similar trajectory without hitting the autonomous vehicle 450 or taking up too much space of the lane that vehicle 460 is in…” of Col. 18:15-43 and FIG. 4A, another vehicle-412, and an object-418).

          Consider claim 19:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 17. In addition, Herbach teaches wherein the attribute is associated with the environment in which the object is disposed (See Herbach, e.g., “…detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic…” of Col. 15:23-33, Fig. 5 elements 500-516).

          Consider claim 20:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 19. She teaches wherein the attribute is indicative of one of weather conditions, level of illumination, time of day, day of week or a season (See She, e.g., “…The sensors 116 may be used to sense the environment in which the vehicle 110 is operating such as weather conditions, the grade of a road, the location of a road or locations of neighboring vehicles 110…” of ¶ [0020], ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306).

          Consider claim 21:
                    The combination of Herbach, She teaches everything claimed as implemented above in the rejection of claim 17. In addition, Herbach teaches the operations further comprising: determining an uncertainty associated with the attribute (See Herbach, e.g., “…The computing device may analyze region 452 and determine that it is suitable for pulling over the autonomous vehicle 450, since D_l plus w plus T_p is less than De(D_l is the same as D_e because B_l and B_e are the same boundary)…Tp may be negative and may have a magnitude of at least w in order to allow for region 452 to be suitable for pullover. The computing device may then enable the autonomous vehicle 450 to pull over and park at location 456…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); determining, based at least on the first width and the uncertainty, a trajectory in the drivable area (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…obtain, from the predetermined map data, a set of road and lane boundaries…identify the boundaries to the right of L_r, including the rightmost boundary (B_l) (e.g., the edge of L_r) as the left edge of the bicycle lane 408C…” of Col. 18:44 - Col. 19:6; and FIG. 4A, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w); and controlling the vehicle to travel through the environment along the trajectory (See Herbach, e.g., “…identify the rightmost lane (L_r), 408B…the lateral distance from the center of L_r to B_e (D_e)…” of Col. 18: 12 - Col. 19: 6; and FIG. 4A, two main lanes-408A-B, bicycle lane-408C, curb lane-408D, lateral distance from the center-D_1,D_e, and width of the autonomous vehicle-w). She teaches the drive envelope (See She, e.g., “…Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope…A safe trajectory envelope includes the paths upon which vehicle 110 can be estimated by computing device 115 to be able to be piloted safely, given the current location, size, speed and direction of vehicle 110…” of Abstract, ¶ [0023], ¶ [0029], and Fig. 2 elements 110, 206,  Fig. 3 elements 110, 306). The motivation is to ascertain that safety, wellbeing of the occupants, and the pedestrians’ is preserved by enhancing collision avoidance methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Dolgov et al. (US Pat. No.: 8,473,144 B1) teaches “Methods and systems for controlling vehicle lateral lane positioning are described. A computing device may be configured to identify an object in a vicinity of a vehicle on a road. The computing device may be configured to estimate, based on characteristics of the vehicle and respective characteristics of the object, an interval of time during which the vehicle will be laterally adjacent to the object. Based on the characteristics of the vehicle, the computing device may be configured to estimate longitudinal positions of the vehicle on the road during the interval of time. Based on the respective characteristics of the object, the computing device may be configured to determine a lateral distance for the vehicle to maintain between the vehicle and the object during the interval of time at the longitudinal positions of the vehicle, and provide instructions to control the vehicle based on the lateral distance.”

          NAKA et al. (US Pub. No.: 2017/0236422 A1) teaches “On a basis of a relative position of an obstacle 401, a size of the obstacle in an own vehicle 12 width direction and a width of the own vehicle 12, a maximum amount D.sub.t of movement of the own vehicle 12 in the vehicle width direction as required to avoid the obstacle 401 is calculated. A point displaced over the maximum amount of movement toward a side of the adjacent lane from the relative position of the obstacle 401 is determined as an avoiding point 250. If a distance d between the avoiding point 250 and the adjacent lane is greater than the width Wm of the own vehicle 12, an avoiding path is generated for allowing the own vehicle 12 to pass the avoiding point 250.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667